 J. J. HAGERTY, INC.633which remains uncontroverted,10 without even attempting to distin-guish or overrule the cases relied upon by the Regional Director, mycolleagues have found that a unit confined to the employees of the Cal-houn operation is appropriate. I cannot agree.In agreement with the Regional Director, I find that the unit soughtby the Petitioner is inappropriate, and as, in any event, the RegionalDirector's decision was not "clearly erroneous"-the applicable reviewstandard in this case "-I would dismiss the petition.MEMBER LEEDOM took no part in the consideration of the above De-cision on Review and Direction of Election.10 The machinery of all of the plants is owned by Bell;the purchasing of all majormaterials is done at Dalton, in Bell's name;all the plants share materials without regardto where they are stored;the manufacturing operations of all the plants are determinedand contiolled by the same committee;orders may be filled by any of the plants, withoutregard to where or with whom they are placed;operations are determined by the com-mittee in such a manner as to equalize employment between the various plants ; Itemsmanufactured at one plant may be shipped to another plant for finishing,are there com-bined with items manufactured in other plants,and may be stored at,or shipped from,any of the warehouses;both companies use the same trucks ; both companies have thesame officers and the same selling agent, all moneys received are payable to Bell whichfurnishes both companies with sufficient money for expenses;all invoicing for both com-panies is done at Dalton , engineering for all plants is directed by the same personnel,located at Dalton;both companies have a common auditor;the designers of both com-panies work together;all patterns for both companies are made in Dixie Belle's pattern-making machine in Calhoun,one machine shop services all plants ; there is some inter-change of equipment,a single research chenust services all plants ; a uniform labor rela-tions policy for all plants is established by a single committee,and is administered by asingle person,the personnel director,who is an employee of Belcraft,but who is respon-sible for the labor relations of both companies;the same company magazine is distributedto, and caries news of,the employees of both companies,all plants have identical train-ing programs;there are a total of 68 job classifications, of which 48 are common to bothcompanies;all employees have the same insurance benefits and are covered under a singleinsurance policy,seniority is transferrable to either company;the personnel directorestablishes uniform hiring standards for all plants ; applicants for employment may beinterviewed by one company for employment with the other ; a uniform wage scale is ineffect at all plants;there is a constant interchange of employees between the two com-panies; all payrolls and W-2 forms are prepared in, and all paychecks are issued from,the Daltonoffice ;both companiesuse commonofficemachinery;and surveys of operations,including time and motion studies,cover all plants without regard to corporate lines11 See the Board's Rules and Regulations and Statements of Procedure,Series 8, asamended, Section 102 67(c)J. J. Hagerty, Inc.andPeter BataliasNassau and Suffolk Contractors' Association,Inc.andGarrettNagleandEmployer-Members of Nassau and Suffolk Con-tractors' Association, Inc., Listed in Appendix A, Parties inInterestJ. J. Hagerty,Inc.andThomas EichackerJohn C. Peterson Construction Co.andWilliam Herbert WilkensNassau and Suffolk Contractors'Association Inc. and its Em-ployer-Members Listed in Appendix"A";Welfare Fund ofLocal 138, International Union of Operating Engineers, AFL-139 NLRB No. 40. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, and TrusteesWilliam C.DeKoning,Girard Douglas, JohnGunning,VernerSofield, John Buchanan,Edwin Regnell, Jr.,Paul Rocheand Herman SwitzerandRobert ChristensenandLocal 138, International Union of Operating Engineers, AFL-CIO; Building Trades Employers Association of Long Island,Inc.,and itsEmployer-MembersListed in Appendix "B,"Partiesin InterestLocal 138, International Union of Operating Engineers, AFL-CIOandPeter Batalias, Garrett Nagle, Thomas Eichhacker, andWilliam HerbertWilkensandNassau and Suffolk Contractors'Association, Inc. and its Employer-Members Listed in AppendixA, and Building TradesEmployersAssociation of Long Island,Inc. and it's Employer-Members Listed do Appendix B, Partiesin InterestLoyal 138, International Union of Operating Engineers, AFL-CIO andRobert ChristensenandNassau and Suffolk Contrac-tors'Association,Appendix "A"; and Building Trades Employers Association ofLong Island, nc., and its Employer-Members Listed in Appen-dix "B," Parties in InterestLocal 138, International Union of Operating Engineers, AFL-CIO; and Welfare Fund of Local 138, International Union ofOperating Engineers, AFL-CIO,and Its TrusteesWilliam C.DeKoning, Girard Douglas,John Gunning, Verner Sofield,John Buc anan, Edwin Regneil, Jr., Paul Roche and HermanSwitzerandRobert Christensen.andNassauand Suffolk Con-tractors' Assoc'a.1on, Inc., and its Employer-MembersListed inAppendix "A" andBuilding Trades Employers Association ofLong Island,Inc., and its Employer-Members Listedin Appen-dix "B,"Partiesin Interest.Cases Nos. 2-CA-6301,2-CA-630.,2-CA-6323, 2-CA-6376, 2-CA-7474, 2-CB-.483,2-CB-2424,2-CB-P3440, £-CB-2472, 2-CB-2931, and P2-CB-29448.October 31,1962DECISION AND ORDEROn November 16, 1961, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake affirmative action, as set forth in the attached IntermediateReport.He also found that certain Respondents had not engagedin unfair labor practices alleged in the complaint and recommended J. J. HAGERTY, INC.635that such allegations be dismissed.Thereafter, the Respondents, theGeneral Counsel, and the Charging Party filed exceptions to the Inter-mediate Report and briefs in support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations with the additions and modificationsnoted hereafter.This is the fourth of a series of Board cases 1 involving,inter alia,Local 138 of the International Union of Operating Engineers, here-inafter called the Union, and a group of individuals, largely unionmembers, known as a reform group. The present controversy con-cerns alleged unfair labor practices occurring subsequent to June 1958,and involves allegations of violations of the Act with respect to :contract clauses contained in contracts between the Respondent Unionand the Building Trades Employers Association of Long Island, Inc.(BTEA), and other unaffiliated individual employers; the operationof the exclusive hiring and referral system and permit fees chargedfor its use; the layoff or refusal to refer five individuals 2 for employ-ment; and the operation of a jointly administered welfare fund.1.With respect to these contracts, we agree with the Trial Examinerthat the clause 3 which provides that an employer will, upon noticefrom the Union, discharge any employee in violation of union rules,is discriminatory.Similarly, we find that the contract clauses givingpreferential treatment to union members in regard to physical exami-nations, shifts, and payment of wages are likewise discriminatory;and that, by being party to agreements containing such clauses, theUnion has violated Section 8(b) (1) (A) of the Act .41Nassauand Suffolk Contractors'Association,Inc, and its members,118 NLRB 174,enfd by a consent decree issued by the Second Circuit,dated May12, 1958;A.CestoneCompany,118 NLRB 669, enfd 254 F.2d 958(CA. 2); Local 138,International Unionof Operating Engineers,AFL-CIO andThomas If. Eichacker,an Individual(Nassau andSuffolk Contractors'Association,Inc., and its members),123 NLRB 1393,enfd. In part,293 F. 2d 187(C.A. 2).2 PeterBatalias,GarrettNagle,Thomas Eichacker,WilliamWilkens, and RobertChristensen.sBoth the 1959 and 1960 BTEA contracts contained clauses stating:"In case anyemployee becomes ineligible under the rules of the Union and the employer is notified,then the said employer shall promptly discharge such employee"The contracts alsocontained union-security clausesSince the Union's contracts with some 200 otherunaffiliated employers were identical with the BTEA contracts,our findings apply to allsuch contracts.4Neither the BTEA nor unaffiliated individual employers are named as RespondentshereinThe Respondent Union has no contract with the other employer association in-volved here,the Nassau and Suffolk Contractors'Association, Inc. (hereafter Nassau),and admittedly makes no distinction in its handling of job referrals to employers withwhom it has contracts and employer-members of Nassau with whom no contract exists. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDLike the Trial Examiner, we also find that the Respondent Unionoperated a discriminatory hiring and referral system.This discrim-ination is evidenced by the preference in referral given to union mem-bers over nonmembers,' the referral seniority given union members inaccordance with their longevity in the Union,' and the testimony byUnion Secretary Sofield that in practice, individuals who were morethan 90 days' delinquent in payment of dues or permit fees lost refer-ral seniority.Even if such individuals were subsequently restored togood standing, their referral seniority began as of the date of their re-instatement in the financial good graces of the Union.Accordingly,we find that the Respondent Union, having exclusive hiring hall agree-ments with BTEA and unaffiliated employers, operated a discrimina-tory hiring and referral system and thereby discriminated againstapplicants for employment in violation of Section 8(b) (1) (A) and(2) of the Act.The Trial Examiner also found that a $10 monthly permit or servicefee charged to nonmembers of the local Union for the privilege ofutilizing a discriminatory referral system, was in itself discriminatory.He also concluded that a fee equal to union dues was unlawful absentany evidence that such fee was reasonably related to the cost of op-erating the hiring and referral system.Because the exclusive hiringand referral system was discriminatorily operated, the Respondentcould not lawfully exact a fee for its use.' It is for this reason that we5While Sofield, the Respondent Union's secretary, at one point testified that as betweenunion menand permit men, he chose the one oldest in seniority, i e , in accordance withthe date the individual was initiated in the Union or began payments as a permit man,we credit, as the Trial Examiner obviously did, Sofield's earlier testimony that he re-ferred union members before nonmembers In any event, the referral seniority of bothunion men andpermit men was equated with financial good standing in the Union andwas not based on nondiscriminatory standards6 At page 585 of the record, the TrialExaminerinterrogated Union Secretary Sofieldas follows :Q.When he [a union or permit man] got in good standingagain,he would takeseniority as of the date he became a member in good standing?A. That's right.Q.Regardless of how [long] he worked before in the industry 7A. That's right.That goes for members who take withdrawal cards and come,backThey start all over againSuspended members who have been accepted startall over again.They might have been in for 20 years.Q The seniority is dependent on the membership?A.When they are in good standing in the Local.7Houston MaritimeAssociation,Inc,andMaster StevedoreAssociationof Texas,136NLRB 1222Chairman McCulloch joins in finding the exaction of the permit fees to be unlawfulin this case, although he deemed the evidence inHouston Maritimeinsufficient to supportthe majority's finding that the "percentage" payments involved there were discriminatoryor otherwise unlawful. In the present case, unlikeHouston Maritime,the nonmemberswho registered at the Union's hiring hall for work were required to pay a flat fee of $10per month-which was the same amount as the members' monthly dues-even thoughsuch nonmembers were assigned to the bottom of the referral list. It is alsotrue here,unlikeHouston Maritime,that 20 percent of the $10 monthly fee paid by the nonmemberregistrants was remitted to the Union's parent International and, therefore,was demon-strably unrelated to the costs incurred by the local Union in operating the hiring and J. J. HAGERTY, INC.637find the charging of the permit fee unlawful and we find it unneces-sary to consider or adopt the Trial Examiner's additional reason forholding such fee unlawful .s2.We also agree with the Examiner that Batalias, Nagle, Eichacker,and Christensen were discriminatorily denied referral by the Re-spondent Union in violation of Section 8(b) (1) (A) and (2), and thatthis Respondent further violated Section 8(b) (1) (A) by threateningnot to refer Nagle, Christensen, and Wilkens .9 Contrary to the TrialExaminer, we do not find that the Union caused Peterson Construc-tion Company to discharge Batalias in December 1958.At the hear-ing, the General Counsel repeatedly asserted that he was not allegingthat this discharge was caused by the Union.Accordingly, we do notfind any violation by the Union with respect to this incident.How-ever, as did the Trial Examiner, we find that Peterson violated Sec-tion 8(a) (3) and (1) of the Act by removing Batalias from the Green-port job and thereafter failing to rehire him because Batalias was nota member in good standing or had not been referred by the Union.3.For the reasons stated by the Trial Examiner, we agree that theRespondent Union and its agents, Respondent welfare fund andits trustees, violated Section 8(b) (1) (A) and (2) of the Act by theirdiscriminatory operation of the welfare fund.We similarly find thatthe Respondent Nassau and its agents, the Respondent welfare fundand its trustees, violated Section 8 (a) (1) , (2), and (3) in this re-gard.10Our findings as to the welfare fund and its trustees are basedon the fact that in the administration of the fund, the trustees wereagents of the employer Associations, Nassau and BTEA, and theUnion.The General Counsel alleged and the Trial Examiner foundthat the welfare fund, as a separate entity apart from any agencystatus, also violated Section 8(a) (1) and (3) and Section 8(b) (1) (A)and (2) of the Act. In view of our findings as to the agency relation-ship, we find it unnecessary to consider whether the fund, as a separateentity, violated the Act.referralsystem or policing its contracts.SeeGalveston Maritime Association, Inc., et al.,1$9 NLRB 332, and compareLoral 825, Internattoinal Unionof OperatingEngineers,AFT CIO (H John HomanCompany),137 NLRB 1043.8 Like the Trial Examiner,Members Rodgers and Leedom would also find the permit feediscriminatorywhere the permit feewasequalto union duesabsentevidence that suchfee was reasonably related tothe cost of the hiringand referral system.The burden ofproving that such fee is reasonablyrelated to the cost ofthe hiring and referral systemis on the Unionwhere a fee equal tounion duesis charged,since union members receiveother benefitsas theresult of membership,includingthe right toparticipate and vote inunion affairsMoreover, $2 of the monthly permitfee was remitted to the InternationalUnionCfHJohn Homan Company, supraeWe are inagreement with theTrial Examinerthat the preponderanceof evidence doesnot supportthe allegation that Wilkens wasdiscriminatorily refused referral,particularlyin view of the fact that during April 1959, when lie wasallegedly discriminated against,he received approximatelynine job referralsfrom the UnionisWith respectto the denialof welfarefund benefits to Christensen,we affirm the TrialExaminer's finding that such denial was discriminatory for the reasons enunciated in theIntermediate Report 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYSince the issuance of our decision in the originalNassaucase,supra,Local 138 of the Operating Engineers has been repeatedly arespondent in this forum.Despite past Board orders and enforce-ment decrees of the Second Circuit Court of Appeals, this Unionand its officers, since 1957 and continuing intermittently until thedate of the hearing herein, have,inter alia,operated a discriminatoryhiring and referral system and have discriminated in job referralsagainst these same individuals in the reform group.The Board's past remedial orders have apparently proved ineffec-tive, and in view of the repeated and similar nature of the violations,we deem it necessary and proper to invoke special remedial measuresto obtain a twofold objective, i.e., to insure that the RespondentUnion operates a nondiscriminatory hiring and referral system, andthat the individuals herein are not discriminated against in the fu-ture.To achieve this objective, we shall:(1)Direct the Respondent Union, in conjunction with the Re-gional Director of the Board and subject to his supervision and ap-proval, to set up a nondiscriminatory hiring and referral system.llIf agreeable to employers with whom the Union has contracts, theUnion may incorporate such system into existing collective-bargainingagreements.(2)Direct the Respondent Union to keep permanent records 12of its hiring and referral operation, and such other records as theRegional Director deems necessary to fulfill his obligations pursuantto this Order.(3)Direct the Respondent Union to submit to the Regional Di-rector quarterly reports about the employment of Peter Batalias,Thomas Eichacker, Garrett Nagle, Robert Christensen, and WilliamWilkens, indicating the date and number of job applications madeto the Union, the actual number and date of union job referrals, andthe length of such employment during the period in question. Suchquarterly reports will be due 10 days after the close of the first fullcalendar quarter, subsequent to this Decision and Order.The obli-gation to submit such quarterly reports will cease after four suchquarterly reports have been made.(4)Direct the Respondent Union to make available to the Re-gional Director or his agents upon their request, at all reasonabletimes during the period beginning with the date of this Decision"For example,under a nondiscriminatory system, records should be maintained indi-cating the date and time of employer requests for workers,and should include the typeof qualifications requested.Out-of-work or availability lists should be maintained, indi-cating the date and time an individual requested a referral and the Jobs for which he isqualified.Seniority in referral should be based on nondiscriminatory standards.12 By "permanent"we mean that such records should be maintained and retained for aminimum period of 3 years. J. J. HAGERTY, INC.639and Order and ending 1 year after a hiring and referral system ap-proved by the Regional Director has been put into effect, any recordsrelating in any way to the hiring and referral system.(5)Direct that the Regional Director, at his discretion, conduct spotchecks of Respondent Union's hiring and referral system duringthe above period.(6)Direct the Regional Director if he finds evidence of violationsof past court decrees, to initiate requests for civil and criminal con-tempt proceedings against the appropriate parties.We also expressly reserve the right to modify the provisions ofthis Decision and Order if made necessary by a change in conditionsin the future, and to make such supplements hereto as may hereafterbecome necessary in order to define or clarify their application toa set of circumstances not now apparent.Since we have found that the permit or service fee was discrimi-natory in these circumstances, we shall order the Respondent Unionto reimburse all individual nonmembers for fees they were requiredto pay as a condition of referral and/or employment, beginning withthe payments made in June 1958, and continuing to date.As to the individual discriminatees, Batalias, Eichacker, Nagle, andChristensen, the Respondent Union shall make them whole for anyloss of pay they suffered as a result of the discrimination againstthem.As to Batalias, however, Respondent Peterson shall make himwhole for any loss of pay he incurred as the result of his discrimina-tory transfer and subsequent layoff in December 1958, until suchtime as he would have been laid off the Greenport job for nondiscrim-inatory reasons.In 1959, the Respondent Union denied Bataliasany job referrals because of his reform group activities and causedPeterson not to reemploy him at Greenport when that job reopened.The Respondent Union and Peterson shall, jointly and severally,with the Respondent Union primarily liable'13 make Batalias wholefor any loss of pay suffered for his failure to be reemployed at theGreenport job.For the Union's refusal to refer him thereafter, theUnion shall be solely liable.As to Christensen, the Respondent Union and Respondent Nassaushall direct their agents, acting as trustees of the fund, to pay Chris-tensen from the fund, the welfare benefits he was denied because ofthe discriminatory operation of the referral system.In accordance with the policy recently adopted by the Board '14 Weshall include an allowance for interest on all moneys due herein in-cluding those moneys for backpay, permit fees, and welfare fund'-'SeeN.L.R.B. v. Local 138,International Union of Operating Engineers,AFL-OIO,et al(Nassau & Suffolk Contractors'Assn.)293 F. 2d 187, 199(C.A. 2).14 IsisPlumbing&HeatingCo.,138 NLRB 716;Seafarers InternationalUnion ofNorth America,(beat Lakes District,AFL-CIO,138NLRB 1142. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits.15Such interest is to be computed at the rate of 6 percentper annum on the basis of separate calendar quarters with the inter-est to begin running as of the last day of the calendar quarter formoneys exacted or due in that calendar quarter until compliancewith the Order is achieved.The General Counsel also contends that the individual discriminateeswho were union members should be reimbursed for all dues and feespaid to the Union.16However, we note that they were long-standingunion members who were initially attempting reforms within theUnion.We conclude, therefore, that they were not coerced or re-strained into maintaining their union membership.Consequently, wethink an order reimbursing them for dues and fees is inappropriate.17ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :A. Respondent Union, Local 138, International Union of Op-erating Engineers, AFL-CIO, its officers, agents, representatives,successors,and assigns, shall:1.Cease and desist from :(a)Maintaining and enforcing any collective-bargaining agree-ment with the Building Trades Employers Association of Long Is-land, Inc., and its members, or any other employer over whom theBoard would assert jurisdiction which provides for the discharge ofemployees who violate union rules or which grants preferential treat:ment to union members in such matters as physical examinations, pay-ment of wages, and shifts.(b)Maintaining any practice or enforcing any agreement, under-standing, or practice with the Building Trades Employers Associa-tion of Long Island, Inc., and its members, or with any otheremployer over whom the Board would assert jurisdiction, which un-lawfully gives members of the local Union preference in job referrals11For the seasons stated in their dissenting opinion in IsisPlumbing & Heating Co.,138NLRB 716,Membei s Rodgers and Leedom are convincedthatthe award of interest forpermit fees or welfare fund benefits,like the attachment of interest to backpay,exceedsthe Board's remedial authority.While adhering to such view,for purposes of this decisionthey are accedingto themajority Board policy of granting interest on moneys due.18The Geneial Counsel also requested a remedy requiring that the Union no longer berecognized as a bargaining representative until a Board-conducted election be held.Inviewof other remedial ordered herein, we deem such a remedy unnecessary17Members Rodgers and Leedom would require the Respondent Union to reimburse theunion members who were found to be disciiminatees for all dues and fees dating flourDecember 1958, when the Union published in its monthly newspaper,various referralrules including a statement that "financial good standing in the Union...shall be re-quired as a condition of dispatch to a job"From that date,they would find that thediscriminateeswere coerced into retaining their union membership as a condition ofreferral. J. J. HAGERTY, INC.641or conditions referral or referral seniority upon good standing in theUnion as either a member of the local Union or as a permit man.(c)Discriminating against Batalias, Eichacker, Nagle, and Christ-ensen with respect to job referrals.(d)Theatening to discriminate against Nagle, Christensen, andWilkens with respect to job referrals.(e) In any other manner restraining or coercing employees or ap-plicants for employment in the exercise of rights guaranteed in Sec-tion 7 of the Act, except to the extent that the rights of employeesmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds neces-sary to effectuate the purposes of the Act :(a) In conjunction with the Regional Director for the SecondRegion and subject to his approval, set up a nondiscriminatory hiringand referral system.(b)Keep permanent records of its hiring and referral operationand such other records as the Regional Director deems necessaryto administer a nondiscriminatory hiring and referral system or to ful-fill his obligations pursuant to this Decision and Order.(c)Upon request of the Regional Director of the Board or hisagents, make available for inspection, at all reasonable times, for aperiod beginning with the date of this Decision and Order to 1 yearafter a hiring and referral system approved by the Regional Directorhas been put into effect, any records relating in any way to the hiringand referral system.(d) Submit four quarterly reports to the Regional Director, due10 days after the close of the calendar quarter subsequent to the is-suance of this Decision and Order, about the employment of Batalias,Eichacker, Nagle, Christensen, and Wilkens. Such reports shall in-clude the date and number of job applications made to the Union, thedate and number of actual job referrals by the Union, and the lengthof such employment during such quarter.(e)Make whole Garrett Nagle, Thomas Eichacker, and RobertChristensen for any loss of pay suffered by them as a result of thediscrimination against them.Jointly and severally with PetersonConstruction Company, with the Respondent Union primarily liable,make whole Peter Batalias for any loss of pay suffered by him as aresult of their discrimination against him. Such backpay will be withinterest at the rate of 6 percent per annum, as set forth in "TheRemedy" section of this Decision and Order.(f)Reimburse all individual nonmembers for permit or servicefees unlawfully exacted from them as a condition of referral or em- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment with interest thereon at 6 percent per annum as set forth in"The Remedy" section of this Decision and Order.(g)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all membership, dues, permit,referrals, welfare fund, and all other records necessary to computethe amounts of moneys due under this Order.(h)Notify, in writing, the Building Trades Employers Associa-tion of Long Island, Inc., and each of its members, and Peterson Con-struction Company, and all other employers over whom the Boardwould assert jurisdiction and with whom it has any agreement orarrangement, that it has no objection to their hiring Peter Batalias,Thomas Eichacker, Garrett Nagle, Robert Christensen, or any otheradherent of the reform group.(i)Post at its offices, copies of the attached notice marked "Ap-pendix A." 18 Copies of this notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed byWilliam DeKoning, Verner Sofield, and Edward Revere, be postedimmediately upon receipt thereof, and be maintained for 1 year, inconspicuous places, and at all other places where notices to membersare customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(j)Post at the same places and under the same conditions as setforth in (i) above, as soon as they are forwarded by the RegionalDirector, copies of attached notice marked "Appendix B." 19(k)Mail to the Regional Director for the Second Region signedcopies of "Appendix A" for posting by Peterson Construction Com-pany, by Nassau and Suffolk Contractors' Association and its mem-bers, and for posting by the Building Trades Employers Associationand its members, if they are willing.Copies of said notice, to befurnished by the Regional Director, shall, after being duly signedby William DeKoning, Verner Sofield, and Edward Revere, be forth-with returned to the Regional Director for such posting.(1)Publish in the "Local 138 News" at 3-month intervals for aperiod of 1 year subsequent to the issuance of this Decision and Ordera copy of Appendix A attached hereto and distribute such editionsto all its members and to all nonmembers who on the date of thisDecision and Order are paying permit or service fees to the Union.(m) Notify the Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.19 In the event that this Order is enforced by a Decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."19 See footnote 18,supra. J. J. HAGERTY, INC.643B. Respondent Union, Local 138, International Union of OperatingEngineers, AFL-CIO, and its officers, representatives, successors,assigns, and agents, including the welfare fund of Local 138 and itstrustees,William C. DeKoning, Girard Douglas, John Gunning,Verner Sofield, John Buchanan, Edwin Regnell, Jr., Paul Roche,,and Herman Switzer, shall:1.Cease and desist from :(a)Administering the welfare fund so as to condition the paymentof benefits to individuals in good financial standing in the Unioneither as a member of the local or as a permit man.(b) In any like or related manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findsnecessary to effectuate the purposes of the Act : Jointly, with Respond-ent Nassau and Suffolk Contractors' Association, Inc., direct the wel-fare fund to make whole Robert Christensen for any welfare fundbenefits unlawfully denied him, with interest thereon at 6 percent perannum, as set forth in "The Remedy" section of the Decision andOrder.C. Respondent Nassau and Suffolk Contractors' Association, Inc.,and its employer members and their officers, representatives, succes-sors, assigns, and agents, including the welfare fund of Local 138,InternationalUnion of Operating Engineers, AFL-CIO, and itstrustees,William DeKoning, Girard Douglas, John Gunning, VernerSofield, John Buchanan, Edwin Regnell, Jr., Paul Roche, and HermanSwitzer, shall :1.Cease and desist from :(a)Administering the welfare fund so as to condition the paymentof benefits to individuals in good financial standing in the Unioneither as a member of the local Union or as a permit man.(b)Administering the welfare fund as noted in (a) above, andthereby giving financial aid and support to the Respondent Union.(c) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board find&necessary to effectuate the purposes of the Act :(a)Nassau-Suffolk, jointly with the Respondent Union, direct thewelfare fund to make whole Robert Christensen for the benefits un-lawfully denied him with interest thereon at 6 percent per annumas set forth in "The Remedy" section of this Decision and Order.(b)Post at their offices and at all their working sites within theterritorial jurisdiction of Respondent Union, copies of the attached672010-63-vol. 139-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice marked "Appendix B." Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after beingduly signed by the respective representatives of Nassau-Suffolk andPeterson Construction Company, be posted immediately upon reciptthereof, and be maintained for at least 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby each Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Post at the same places and under the same conditions as setforth in (b) above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent Union's attached notice marked"Appendix A."(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.D. Respondent John C. Peterson Construction Company, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in the Respondent Union or in anyother labor organization by transferring, discharging, or refusingto hire employees because they were not cleared or approved by Re-spondent Union, or in any other manner discriminating in regardto hire or tenure of employment or any term or condition of employ-ment, except to the extent permitted by the proviso to Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8(a) (3) of the Act, asamended.2.Take the following affirmative action which the Board findsnecessary to effectuate the purposes of the Act:(a)Make whole Peter Batalias for any loss of pay suffered as aresult of his discriminatory transfer from the Greenport job, andjointly and severally with the Respondent Union, with the Respond-ent Union primarily liable, make whole Peter Batalias for his failureto be reemployed at the Greenport job in 1959, together with interestat 6 percent per annum, as set forth in "The Remedy" section of thisDecision and Order.(b)Preserve and, upon request, make available to the Board anditsagents, for examination and copying all payroll records, socialsecurity payment records, timecards, personnel records and reports, J. J. HAGERTY,INC.645and all other records necessary to compute the backpay due Batalias.(c)Post at its offices and at all their working sites within theterritorial jurisdiction of the Respondent Union, copies of the at-tached notice marked "Appendix B." Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being duly signed by the respective representatives of Nassauand Suffolk and Peterson Construction Company, be posted immedi-ately upon receipt thereof,and be maintained for at least 60 consecu-tive days,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall betaken by each Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent Union's attached notice marked "Ap-pendix A."(e)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges that any Respondent engaged inany unfair labor practices,except as found herein,in violation ofthe Act,MEMBER BROWN took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE To ALL MEMBERS OF LOCAL 138, INTERNATIONAL UNION OrOPERATING ENGINEERS,AFL-CIO, AND TO ALLEMPLOYEES OFMEMBERS OF BUILDING TRADES EMPLOYERS ASSOCIATION OF LONGISLAND, INC., AND NASSAU AND SUFFOLK CONTRACTORS' ASSOCIA-TION, INC., AND TO EMPLOYEES OF JOHN C. PETERSON CONSTRUC-TION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain and enforce clauses in any collective-bargaining agreement with the Building Trades Employers Asso-ciation ofLongIsland, Inc., or any other employer over whom theBoard would assert jurisdiction that :Provides for the discharge of employees who violate unionrules ;Grantspreferential treatment to union members in suchmatters as physical examinations,payment of wages, andshifts. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT unlawfully give job referrals to union membersin preference to permit men or other individuals.WE WILL NOT unlawfully condition referral or referral seniority,upon an individual's being in good financial standing in the Unioneither as a member of the local Union or as a permit man.WE WILL NOT unlawfully discriminate in job referrals with re-spect to Peter Batalias, Garrett Nagle, Robert Christensen, andThomas Eichacker.WE WILL NOT threaten to discriminate against any of the above-mentioned individuals or against William Wilkens or any other-member of the "reform" group.WE WILL NOT direct the welfare fund of Local 138, through our-agents acting as trustees of the welfare fund, to condition the pay-ment of benefits upon maintaining good financial standing in theUnion either as a member of the local Union or as a permit man.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for, employment with members of the BuildingTrades Employers Association, or any other employer over whomthe Board would assert jurisdiction, in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent permittedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, in conjunction with the Regional Director of the-Board and his agents, and subject to his approval, set up a non-discriminatory hiring and referral system.WE WILL keep permanent records of our hiring and referraloperation and such other records as the Regional Director of theBoard deems necessary for the administration of a nondiscrim-inatory hiring and referral system or which he deems necessaryto fulfill his obligations pursuant to the Board's order.WE WILL submit four quarterly reports to the Regional Director-of the Board about the employment of the aforementioned dis-criminatees and William Wilkens.WE WILL reimburse all employees or applicants for employmentfor all permit or service fees paid by them as a condition of refer-ral since June 1958, and continuing to date with interest thereonat 6 percent.WE WILL make whole Peter Batalias, Garrett Nagle, RobertChristensen, and Thomas Eichacker, for any loss of pay sufferedas the result of the discrimination against them, with interestthereon at 6 percent.WE WILL, jointly with Nassau and Suffolk Contractors' Asso-ciation, Inc., direct the welfare fund to make whole Robert Chris- J. J. HAGERTY, INC.647tensen for the benefits unlawfully denied him, with interest there-on at 6 percent.WE WILL notify Building Trades Employers Association ofLong Island, Inc., and its members, and Peterson ConstructionCompany, that we have no objection to the employment of PeterBatalias,GarrettNagle,RobertChristensen,andThomasEichacker, or any other adherent of the reform group.LOCAL 138, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(WILLIAM C.DEI{ONINa,president of Local 138 andtrustee of welfare fundof Local 138)Dated----------------By-------------------------------------(VERNER SoFIELD, secretary-treasurer of Local 138)Dated----------------By-------------------------------------(EDWARD REVERE,dispatcher)This noticemust remainposted for 1 year from the dateof posting,and must notbe altered, defaced, or covered by any othermaterial.Employees may communicatedirectly with the Board'sRegionalOffice, 745 Fifth Avenue, New York City, New York, Telephone Num-ber, Plaza1-5500, if they have anyquestions concerningthis noticeor compliancewithits provisions.APPENDIX BNOTICE TO ALL EMPLOYEES OF MEMBERS OFBUILDINGTRADESEMPLOYERSASSOCIATIONOF LONG ISLAND,INC., ANDNASSAU ANDSUFFOLKCONTRACTORS'ASSOCIATION,INC., AND TO EMPLOYEES OFJOHNC. PETERSON CONSTRUCTION CO. AND TO ALL MEMBERS OF LOCAL138,INTERNATIONAL UNION OF OPERATING EXGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT direct the welfarefund of Local138, through ouragents,acting as trustees of the welfare fund,to condition thepayment of benefits upon maintaining good financial standing inthe Union either as a memberof the Unionor as a permit man.WE WILL NOT give financial assistance to Local 138 by discrimi-natorily conditioning welfare fund payments upon good financialstanding in the Union as a member of the local Union or as apermit man.Peterson Construction Company WILL NOT discriminatorily dis-,charge or refuse to employ Peter Batalias or any other individual 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he has not been referred or grantedclearanceby Local138 of the Operating Engineersor becausehe has engaged in otherprotected concerted activities.WE WILL NOTin anylike orrelated manner interferewith, re-strain,or coerce employees in the exercise of their rightsguaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL, jointly with Local 138, direct the welfare fund, tomake whole Robert Christensen for the welfare fund benefits un-lawfully denied him with interest thereon at 6 percent.Peterson Construction Company WILL make whole Peter Ba-talias for any loss of pay he may have suffered resulting fromhis discriminatory transfer from the Greenport job with interestthereon at 6 percent.Peterson Construction Company, jointly and severally withLocal 138, with Local 138 primarily liable, WILL make whole PeterBatalias for the loss of pay he sufferedas a resultof the Union'scausing Peterson not to reemploy him on the Greenport job withinterest thereonat 6 percent.NASSAU AND SUFFOLKCONTRACTORS'ASSOCIATION,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)JOHN C. PETERSON CONSTRUCTION CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 745 Fifth Avenue, New York City, New York, TelephoneNumber, Plaza 1-5500, if they have any questions concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis consolidated unfair labor practices proceeding was initiated by charges filedby individuals and involves allegations by the General Counsel and denials by therespective Respondents that Respondent Employers and the welfare fund trusteeshave violated Section 8(a)(1), (2),and (3),,and that Respondent Local Union 138and its welfare trustees have violated Section 8(b)(1)(A)and (2)of the NationalLabor Relations Act, as amended,herein called the Act.All parties were rep- J. J. HAGERTY, INC.649resented by counsel and participated in the hearing held in NewYork City beforeTrial Examiner RalphWinkler.Upon the entire record in the case and my observation of the demeanor of allwitnesses,and upon consideration of briefs submitted,Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF EMPLOYER PARTIESNassau and Suffolk Contractors' Association, Inc., herein called Nassau-Suffolk,is an association of some 30 employers engaged in the building and construction busi-ness in Nassau and Suffolk Counties, New York. One of Nassau-Suffolk's purposes isto negotiate and administer collective-bargaining agreements for its members.Dur-ing the past year, the employer members of Nassau-Suffolk made interstate pur-chases exceeding $500,000, and two such members (Respondents J. J. Hagerty, Inc.,and John C. Peterson Construction Co.) made interstate purchases exceeding $50,000.Nassau-Suffolk and its members, including Hagerty and Peterson, are employersengaged in commerce within Section 2(2), (6), and (7) of the Act.Building Trades Association of Long Island, Inc., herein called B.T. Association,is an association of approximately 115 employers engaged in the building and con-struction industry in Long Island, New York; it negotiates and administers collective-bargaining agreements for its members.During the past year, the employer mem-bers of B T. Association made interstate purchases exceeding $500,000, and I findthat this Association and its members are employers engaged in commerce withinSection 2(2), (6), and (7) of the Act.II.RESPONDENT LABOR ORGANIZATION INVOLVEDLocal 138,International Union of Operating Engineers,AFL-CIO,herein called.the Union,is a labor organization within Section 2(5) of the Act.IH.THE UNFAIR LABOR PRACTICESA. Preliminary discussion of issuesThe parties have referred to several earlier cases involving Respondent Unionand Nassau-Suffolk, and a short statement of those cases may be helpful to an under-standing of the instant matter.The first such proceedingwas Nassau and Suffolk Contractors' Association, Inc.etc,118 NLRB 174 (June 18, 1957). There the Board found, among other things,thatNassau-Suffolk violated Section 8(a)(1), (2), and (3) and that the Unionviolated Section 8(b)(1) and (2) by enforcing closed-shop conditions of employ-ment.Peter Batalias was the Charging Party in the 1957 proceeding, and he andother Charging Parties in the instant case testified against the Respondents in the1957case.The Court of Appeals for the Second Circuit entered a consent decreeenforcing the Board's order on May .12, 1958.This decree ordered, among otherthings, that Nassau-Suffolk and its employer members: withdraw all recognitionfrom and otherwise cease recognizing the Union as bargaining representative of theiremployees until the Union is certified by the Board; cease maintaining any agree-ment, understanding, or practice requiring membership in or clearance by theUnion as a condition of employment, or otherwise giving employment preference tounion members; and cease in any other manner violating employees' rights guaranteedin the Act.The decree also ordered Respondent Union to cease maintaining withNassau-Suffolk or any other employer any agreement, understanding, or practicerequiring membership in or clearance by the Union as a condition of employmentor otherwise giving employment preference to union members; and, in any likeor related manner, to cease violating employees' rights under the Act.In the second-mentioned decision I issued on June 1, 1959, the Board found thatthe Union and Nassau-Suffolk were parties to an unlawful arrangement and practicerequiring union membership, union referral, or a union permit as a condition of em-ployment; that the Union was maintaining an exclusive hiring hall on the basisof the same closed-shop provisions involved in the 1957 proceeding; and that suchhiring hall was otherwise unlawful in not satisfying the so-calledMountain Pacificrequirements 2The Board also found,inter alia,that the Union unlawfully causeddiscrimination against members of a so-called reform group within the Union (this1123 NLRB 1393.2Mountain Pacific Chapter of theAssociatedGeneral Contractors,Inc, et at.,119NLRB 883, 897. C050DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup includes the Charging Parties in the instant and also the first-mentioned case)and also caused discrimination in the administration of the Union's welfare fund.The Board again thus found 8(b)(1)(A) and (2) violations against the Unionand issued an order requiring the Union to refrain from the unfair labor practicesfound, including threats of violence and loss of employment because of the afore-mentioned "Reform" activities and the filing of unfair labor practice charges withthe Board,The Second Circuit issued a decision on July 25, 1961,3 (rehearingdenied August 17, 1961), holding in effect that the Union did not have a closed-shopcontract with Nassau-Suffolk, that theMountain Pacificaspects of the case wereremovedby Local 357, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Los Angeles-Seattle Motor Express),365 U.S.4667; the court also held that the Union was "plainly the prime wrongdoer" and theemployers the innocent "victims" in the cases of individual discrimination and thatthe Union should therefore be primarily liable for the resulting backpay due.Thecourt also sustained findings that the operation of the welfare fund unlawfullydiscriminated against nonmembers.The unfair labor practices under consideration in the two prior cases took placeduring the period from 1954 through 1957.The present case deals with allegedviolations from June 1958 through the close of the hearing in October 1960. In thecontext of the earlier proceedings, the present complaint alleges in part: that theUnion and Nassau-Suffolk have continued, and that the Union and B.T. Associationalso are maintaining, exclusive hiring hall arrangements without complying withtheMountain Pacificrequirements and that they have otherwise required good unionstanding as a condition of employment for union members and required nonmembersto pay temporary dues, service fees, and referral and permit fees as a condition ofemployment; 4 and that the Union unlawfully caused Nassau-Suffolk and B.T. As-sociation to deny employment and other benefits to certain mentioned members ofthe so-called reform group.The Union and Nassau-Suffolk contend in effect that Nassau-Suffolk has notrecognized or dealt with the Union as collective-bargaining representative since entryof the Second Circuit's decree restraining such recognition, and they further denyall unfair labor practices respectively alleged against them.The Union also deniesthe alleged violations which the complaint attributes to it vis-a-vis B.T. Association.B.T. Association and its employer members are parties to this proceeding, but not asRespondents.13.The Union's hiring hall and exclusive hiring arrangementsThe Union, for many years, has been operating a hiring hall which supplies aconsiderable number of the engineering personnel employed in the construction'business in Nassau and Suffolk Counties. In addition to whatever contracts or ar-rangements the Union may have with Nassau-Suffolk and its approximately 30employer members, the Union has exclusive hiring contracts and arrangements withB.T. Association and its approximately 115 employer members and also with ap-proximately 200 independent contractors doing business in Nassau and SuffolkCounties.Postponing discussion of the various contracts and other arrangementsunder consideration, I shall first set forth some material aspects of the Union'shiring hall operation.While these noted items apply whenever the Union furnishesengineers to employers, whether or not under contract, it should nevertheless bekept in mind that these items become material here only where an exclusive hiringcontract or arrangement is in operation.SinceNovember 1958, the Union has required all individuals seeking job re-ferrals from the Union to fill out and submit an out-of-work card to the Union.These cards contain, among other matters, the date, if any, the individual wasinitiated into the Union.Union Secretary Verner Sofield and Dispatcher EdwardRevere 5 under him are in charge of the union hiring hall. Sofield testified that hedispatchesmen to jobs in the order of their admission date into the Union andthat he does not dispatch nonmembers until the roster of all unemployed andotherwise available union members is exhausted.Sofield further testified that hedoes not dispatch union members to jobs if such members are more than 90 days'S Local138,InternationalUnion of OperatingEngineers,AFL-CIO,et al.(Nassau &SuffolkContractors'Assn )., 293 F 2d 187+I shall not further discuss theMountain Pacificaspects of this case to the extentaffected by Local357, International Brotherhood of Teamsters, Chauffeurs Warehousemenand Helpers of America (Los Anpeies-Seattle Motor Express) v. NLR.B.365 U S. 667.8 Sofield is not entitled to belief on disputed matters, and Revere was not produced as-a witness. J. J. HAGERTY, INC.651delinquent in union dues payments and that he does not dispatch nonmemberswho are delinquent in payment of so-called permit or service fees. Seniority forreferral is therefore based on and equated to longevity as a union member andapplicants for referral have no standing at all in the hiring hall and hence arenot referred unless they maintain good financial standing with the Union, be itas a member or as a nonmember on permit or a service-fee basis. To maintaintheir financial good standing and their consequent eligibility for referral by theunion hall, nonmembers are required to pay a $10 monthly fee to the Union,whether or not they are employed, and this is the same amount paid by membersas regular monthly dues to the Union.Of this $10 monthly payment, the Unionrespectively remits $1.10 and $2 to its parent International for each member andeach nonmember, with the balance being retained in the Union's general fund.C. The Union's exclusive hiring contracts with B.T. Association and independentsThe Union, in November 1958, amended its then existing contracts with theapproximately 200 independent contractors and it entered into an identical contractwith B.T. Association in April 1959 effective from January 1959 until July 1960.The Union and B.T. Association executed their current agreement in July 1960,and this agreement is effective until 1963.In addition to the usual economic provisions, the 1959 and 1960 agreements con-tain exclusive hiring hall as well as union-shop provisions (30 days in the 1959contract; 7 days in the 1960 one). Both contracts also provide,inter alia,that "Incase any employee becomes ineligible under the rules of the Union and the employerisnotified, then said employer shall promptly discharge such employee" (the unionconstitution provides for member ineligibility for reasons other than nonpaymentof membership dues); "that no member of the Union shall be subject to a physicalexamination in order to be employed"; that a "member of the Union" be paid hisaccrued wages immediately upon termination of employment; and that "membersof the Union" are entitled to a change of shift at stated intervals.D. The alleged exclusive hiring arrangement between the Union and Nassau-SuffolkThe General Counsel alleges that the Union and Nassau-Suffolk have by agree-ment or understanding maintained the same exclusive hiring arrangement whichprevails between the Union and B.T. Association.Nassau-Suffolk and the Unionboth deny this allegation and they contend in effect that they have had no relevantcollective-bargaining relationship since entry of the court's aforementioned decreerestraining such relationship until the Union be certified by the Board.A substantial number of Nassau-Suffolk employer members produced their em-ployment records and testified concerning their hiring practices.Without settingforth the details of such testimony and documentation, and no matter what anysingle employer's arrangement with the Union might be, I am satisfied and findthe record does not preponderantly establish that Nassau-Suffolk and the Unionhad been maintaining an exclusive hiring hall agreement or arrangement as allegedhereinE. Respondent welfare fundAs stated above, also named as Respondents here are the welfare fund of Re-spondent Local 138 and its trustees.The General Counsel alleges that RespondentUnion and Nassau-Suffolk have respectively violated Section 8(b)(1)(A) and (2)and 8(a)(1), (2), and (3) by operation of this welfare fund as their agent andthat the welfare fund and its trustees have themselves engaged in the same violations.Welfare fund was organized in 1950 as a fiduciary in New York State pursuant toa trust indenture agreement executed by officers of Respondent Union and representa-tives of building and construction employers, including Respondent Nassau-Suffolk.The welfare fund has its principal office in the same building in Farmingdale, NewYork, where the Union's offices are located; and it is engaged there in purchasing,providing, and maintaining life, health, accident, and related insurance policies andbenefits for employees whose employers have covering agreements and/or arrange-ments with the Union.The present arrangement with the Union requires, in effect,that employer members B.T Association, Respondent Nassau-Suffolk, and approxi-mately 200 independent employers contribute to the welfare fund a sum of moneyequal to 5 percent of their weekly payroll for operating engineers.The welfare fundisa self-insurer and receives approximately $1 million annually from the employercontributions; it disburses about one-quarter of a million dollars annually and in-vests the remainder.Welfare fund is administered by eight trustees, four appointed by the Union andfour by the employer, and the trust agreement provides that these trustees "shall 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinue to serve at the pleasure of the party by whom he was designated." Thefour trustees serving under such appointment by the union executive board areWilliam C.DeKoning,VernerSofield, Girard Douglas,and John Gunning;all areunion officials and members of the union executive board,DeKoning being unionpresident and Sofield the union secretary.Nassau-Suffolk appointed three of its offi-cials(John Buchanan,Edwin Regnell,Jr., and Herman Switzer)as employer trus-tees and B.T. Association designated the chairman of its board of governors (PaulRoche)as the fourth employer trustee.In view of the substantial power and control over the tenure of the trustees andalso because of the official positions held by the respective trustees in the organiza-tions by whom they were designated,I sustain the General Counsel's contention thatthe welfare fund and its trustees are agents of the Union,Nassau-Suffolk,and B.T.Association in the administration of the welfare fund.By reason of its services forthe employer participants in the welfare fund,I also find as the General Counselcontends,that welfare fund is itself engaged in commerce within the meaning of theAct.ChainService Restaurant,Luncheonette&Soda Fountain Employees,Local 11,AFL-CIO,132 NLRB 960.The last amendment to the agreement and declaration of trust which was executedby Respondent Union and Respondent Nassau-Suffolk in 1956 and is still in effectprovides that the purpose of the welfare fund is "to pay or provide...accidentor health insurance for medical and surgical care and hospitalization for membersof the Union ... as the trustees may determine subject to such conditions as tolength of service in the industry,length of membership in the Union,and lengthof payment by the employer of employer contributions...." The currentbookletpublished by the welfare fund states the following eligibility requirements:CONDITIONS OF COVERAGE-ARTICLE 1,SECTION A,ELIGIBILITYYou are covered by Welfare Fund benefits if:(1) you are a member in good standing of Local 138,138A,138B,Interna-tional Union of Operating Engineers, or(2) not being a member of Local 138,138A,138B,your service dues arepaid currently,(3) if you have complied with the rules and regulations of the Welfare Fundas defined herein, and(4) if you have worked the minimum number of hours required as definedherein for a contributing employer.SECTION BGood standing means the current monthly dues must be paid or the currentmonthly service dues must be paid.The record establishes that these rules are currently enforced and in effect.F.Conclusions; hiring and other employment arrangementsHaving exclusive hiring hall arrangements with B.T. Association and independentemployers, Respondent Union has operated such hiring hall so as to prefer unionmembers over nonmembers and also to further prefer members with greater unionseniority;this arrangement also requires,in effect,thatwhere membership is acondition of employment,such membership must satisfy requirements other thanpayment of dues and initiation fees.Respondent has thereby violated Section8(b) (1) (A)and (2)of the Act.Compounding this discriminatory treatment ofnonmembers as second-rate citizens of the hall, Respondent Union at the same timerequires nonmembers to pay monthly service or permit fees in amounts equal tomonthly membership dues.While a union may be permitted payment of reasonablefees by those individuals using its referral facilities,itgoes without saying that itisa discriminatory condition of employment for a union under exclusive hiringarrangements to require amounts equal to membership dues, absent any showingof a reasonable relationship between such referral fees and the cost of operatingthe hiring hall.Respondent Union has thereby further violated Section 8(b)(1)(A)and (2)in the maintenance of its exclusive hiring hall arrangements with B.T.Association and unaffiliated employers engaged in commerce within the Act.The thrust of the above-mentioned preferences accorded union members and theother mentioned discriminatory conditions carries over to the welfare fund.Tobe eligible for benefits under the welfare plan, not only must employees satisfythese aforementioned discriminatory conditions,but they also must have workeda prescribed number of hours.The effect of giving referral preference to unionmembers is to give them greater opportunity for satisfying the minimum time quali- J. J. HAGERTY, INC.653fication for welfare fund benefits.To the extent, therefore, that all such discrimina-tory conditions prevail in the operation of the welfare fund, the Union also is violatingSection 8(b)(1)(A) and (2) of the Act.While not found to have an exclusivehiring arrangement with the Union, Nassau-Suffolk is nevertheless a party tomaintaining and operating the welfare fund, and Nassau-Suffolk and its employermembers have accordingly violated Section 8(a)(1) and (3) of the Act by suchparticipation in discriminatory practices. I also find as the General Counsel furtheralleges, that the welfare fund and its named trustees have accordingly been violatingSection 8(a)(1) and (3)and Section8(b)(1)(A)and (2)of the Act.It is hornbook law that union qualifications may be made a condition of em-ployment only pursuant to a union-security contract lawful under Section 8(a)(3)of the Act.Absent any claim by either Nassau-Suffolk or the Union (in fact theyassert there is no contract at all) that they have such lawful union-security arrange-ment, the operation of the welfare fundis, inany event, discriminatory, inasmuchas its benefits are available only to those individuals who maintain their standingin the Union's hiring hall either as members or nonmembers.Upon all the foregoing, I further find that Nassau-Suffolk and welfare fund andits trustees have contributed support to the Union in violation of Section 8(a) (2).of the Act.G. Individualcasesof alleged discrimination1.Garrett NagleNagle has been employed as an operating engineer in Nassau and Suffolk Countiessince 1945, and has been a member of Respondent Union at all times during thisperiod.Nagle became one of the leading proponents of the aforementioned reformgroup and he has also filed charges against Respondent Union in prior cases.6Respondent Union consists of Locals 138, 138A, and 138B; 7 138 is comprised ofthe so-called journeymen engineers, and 138A and 138B consists of apprenticesand firemen and oilers.Wage rates are generally higher for 138 jobs than for 138Aand B. In 1958, Respondent Union initiated separate seniority lists for 138 and 138A.Nagle was a member of 138A since 1945, and he applied for admission to 138 in1955; he was finally admitted to 138 in January 1960 after the filing of chargesin the present case.Admission to Local 138 requires approval of the union executiveboard and Local 138 membership.The General Counsel contends that the Union unlawfully refused to refer Naglefrom November 28, 1958, until March 5, 1959; that the Union unlawfully referredNagle only to lower-paying jobs since the latter date; and that Nassau-Suffolk, byoperation of the alleged exclusive hiring arrangement, has accordingly discriminatedagainstNagle.Until the events under consideration here, the Union had referredNagle to engineer (as distinguished from the lower-paying) jobs, and the Unionmakes no claim and there is no question concerning Nagle's competency to handleengineer positions.Upon being laid off for economic reasons on or about November 28, 1958, Naglecalled the union hiring hall and asked Dispatcher Revere for workRevere said nowork was available and that Nagle would not be permitted to retain any job Naglemight get on his own. Revere also said that Nagle was on top of the referral listbut that the Union would only refer Nagle to lower-paying jobs under the workclassification of Local 138A.Revere and Union Secretary Sofield advised Nagleto similar effect a few days later.On this latter occasion, Union President DeKoningalso told Nagle that there was no question as to Nagle's qualifications to handle 138(as distinguished from 138A or B) jobs, but that the Union would not refer Nagleto such employment.Nagle credibly testified, in part as follows, concerning thisconversation with DeKoning: 81 [Nagle] said, "you know I can do an engineer's work."He [DeKoning] said, "Thereisnoquestion of your qualifications, but youare only an A-man."6 SeeLocal 138, International Union of Operating Engineers,AFL-CIO (A. CestoneCompany).118 NLRB 669, enfd 254 F. 2d 958 (C A 2), where the Board and court sus-tained earlier charges that the Union caused discrimination against Nagle because ofNagle's reform group activities.9 See 118 NLRB 174, 2078On the basis of my demeanor observations and upon the record as a whole, I find thatDeKoning is unworthy of being credited on any disputed matter unless corroborated by acredible witness. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said,"How do I get into the engineer's class?""Well," he said to me, "if you stopped all this ... mess you have been causingand all the trouble,running to the Senate,that goddam NLRB,to the radioand television and the papers.What the hell have any of them done for you?I am still here. I am the boss. I'm going to stay here as long as the Inter-national is behind me."I said, "Well, Bill, if I was to join you, what are you going to do for us?"He said, "What do you want me to do?"I said, "The least you could do is put the men back in the union who weresuspended."He said, "Yes,Imight let them come back in in a year or two."I said, "What the hell are they supposed to do in the meantime?"He said, "If you all sit back and shut up,everything will go all right.Youwill have no trouble finding work.Otherwise,we'll keep you out of work aslong as we want."Q. Are thereany other statements you can recall being made by Mr. De-Koning on that occasion?A. The only thingis,when he told me there is nothing we can do, I said,"There is plenty we can do.We can still go to the NLRB and fight our casesthere."After this conversation the Union did not refer Nagle to any jobs until March1959, although Nagle regularly filed out-of-work cards; and the jobs to which Naglewas referred from March 1959 until January 1960 were of the lower-paying 138A,not the higher-paying 138, variety.In the context of the Union's exclusive hiring ball arrangements,set forth above,the record establishes that, on the basis of Nagle's reform group activities,the Unionfailed and refused to refer Nagle to higher-paid jobs with B.T. Association and un-affiliated employers having exclusive hiring arrangements with the Union.TheUnionthus violated Section8(b)(1)(A)and (2),and it also violated Section8(b) (1) (A)by its threat of such discrimination unless Nagle gave up such activities.This does not mean, of course, that a union may not have reasonable classificationsof referral in operating an exclusive hiring hall; it does mean that such classificationsmay not be based upon or administered in accordance with discriminatory consid-erations including placement on a preferred referral list subject to the approval ofthe union executive board and the preferred group's(Local 138)membership.2.Robert ChristensenThe General Counsel alleges that since December 1959 the Union has unlawfullyrefused to refer Christensen to employer members of Nassau-Suffolk and B.T.Association and that employer members of Nassau-Suffolk thereupon unlawfullydenied employment to Christensen.This allegation against the Nassau-Suffolkemployers is predicated on the alleged exclusive hiring arrangement.But as sucharrangement with Nassau-Suffolk has not been established,as found above, thecomplaint against Nassau-Suffolk accordingly must fall as it does as to Nagle inthis regard.The complaint further alleges that the Union and Nassau-Suffolk alsodiscriminated against Christensen by operation of the welfare fund.Christensen began working as an operating engineer in Nassau and Suffolk Coun-ties in 1952.He was a permit man and paid weekly permit fees to RespondentUnion from 1952 to 1957;Respondent Union referred Christensen to regular engineerjobs during this period.Christensen became allied with the aforementioned reformgroup in July 1957, and in April 1959 Christensen and two other supporters of thisgroup(WilliamWilkens and Thomas Eichacker)went to Washington and com-plained to counsel for Respondent Union's International about their failure toobtain referrals from Respondent Union.Christensen was referred to a job laterthat month,and Sofield told Christensen at the time that Christensen would have topay a $10 monthly referral fee in order to work.Christensen paid such fees inMay and July 1959.Christensen has not paid any referral fees to Respondent Union since July 1959and he was not referred to any jobs by the Union from July 20. 1959,until at leastSeptember 15, 1960.Christensen filed out-of-work cards in July and September1959 and on nine occasions during the period from February to August 1960.9Disnatch Clerk Revere told Christensen in February 1960 that it would do no goodto file out-of-work cards until Christensen paid$80 in delinquent permit fees. InJune 1960,on an occasion when Christensen was seeking employment at the hiring0Christensen obtained some employment on his own during this period. J. J. HAGERTY, INC.655hall, Sofield told Christensen that he would get no work until he paid the mentionedfees and on a similar occasion the next month Sofield ordered Christensen out ofthe hiring hall in obscene language and said that "there is no work for the likes ofyou."Christensen applied for certain benefits under the welfare fund in February 1960.The welfare fund clerk advised Christensen at the time that Christensen's records"are very vague" in that he was "delinquent $80 in permit fees and referral fees."Dispatcher Revere was present on this occasion and, holding Christensen's out-of-work card, Revere said the card "isn't going to do you any good ... without the $80."The welfare fund requires, for the mentioned benefits, that the beneficiary haveworked 600 hours during a prescribed period, which Christensen apparently had notdone. It is recalled, however, that permit men were not referred to jobs until theregular union membership list was exhausted.ioAgain, in the context of the aforementioned exclusive hiring hall arrangementswith B.T. Association and nonaffiliated employers, the Union had no right under thisAct to require Christensen to pay fees for the privilege of working under the afore-mentioned referral disability of a permit man.The requirement of fees in such cir-cumstances is unlawful and the amount of fees was itself discriminatory, and I findthat the Union failed and refused to refer Christensen during the stated period for notcomplying with such unlawful requirements.As also set forth above, the welfare fund was unlawful in its discrimination againstpermit men in that, among other things, it worked to the disadvantage of permit menin requiring a certain number of hours to qualify for benefits thereunder. I furtherfind, therefore, that the welfare fund and its trustees, as agents of the Nassau-Suffolkand the Union, violated Section 8(a)(1) and (3) and Section 8(b)(1) (A) and (2)in discriminatorily depriving Christensen of benefits under the welfare fund and thatthewelfare fund and its trustees accordingly also have engaged in the sameviolations.3.Thomas EichackerThe General Counsel contends that Respondent Union unlawfully refused to referEichacker and that Nassau-Suffolk, under the alleged agreement, thereupon unlaw-fully refused to hire Eichacker.Here, too, for reasons already mentioned, Nassau-Suffolk's alleged violation falls insofar as it is premisedon anexclusive hiring agree-ment with the Union.Eichacker has been employed as an operatingengineerfor more than 20 years andhas been a member of Respondent Union since 1939. Eichacker became activelyassociated in reform group affairs in 1954.Respondent Union did not referEichacker to any jobs from December 10, 1958, until April 27, 1959; the Union re-ferred Eichacker to a 1-day job on April 27, 1959, to a 2-day job on May 20, 1959,to four different jobs between May 22 and July 29, 1959, and to no further jobs be-tween July 29 and October 1959.Although Sofield testified in effect that he did notrefer Eichacker in April 1959 because Eichacker did not have out-of-work cards onfile, the credible testimony establishes that Eichacker did file such cards during ma-terial periods, and Sofield also otherwise failed to explain why numerous other indi-viduals were employed during such periods even though they had less seniority thanEichacker under the Union's own seniority system.I conclude that Eichacker's reform group activities motivated the Union in refusingand failing to refer Eichacker during material periods.And I accordingly concludethat such conduct violated Section 8(b)(1)(A) and (2) to the extent that it affected7ichacker's job opportunities with B T. Association and unaffiliated employers withwhom the Union had exclusive hiring arrangements.4.WilliamWilkensThe complaintallegesthatRespondent Union has unlawfully refused to referWilkens to Nassau-Suffolk and B.T. Associationsince in orabout November 1958and that Nassau-Suffolk has unlawfully denied employment and B.T. Associationalso has denied employment to Wilkens pursuant to the aforementioned exclusivehire contract and arrangement.As in Christensen's case, this similar allegationagainst Nassau-Suffolk is unsupported because of the failure to prove the exclusivehire agreement and/or arrangement.Wilkens became a member of Respondent Union in 1946 and has worked at histrade in Nassau and Suffolk Counties for 14 years.Wilkens is a prominent reformgroup adherent; he filed charges in prior Board proceedings and has compl-iined to10 Sofield testified that he did not refer Christensenduring material periods because ofZits relative seniority 656DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union's International and testified before the McClellan Senate Rackets.Committee concerning the DeKoning administration of Respondent Union.Union Secretary Sofield told Wilkens in December 1958 that Wilkens would haveto go through the union hiring hall in order to obtain employment and that he wouldnot be able to retain any job he obtained himself.Later that same month Sofieldand Dispatch Clerk Revere in effect also told Wilkens that Wilkens would never againget a job.The Union referred Wilkens to several jobs of short duration in April 1959.Thegravamen of the General Counsel's complaint is that the Union did not refer Wilkenson April 21 and 22, 1959, although Wilkens had out-of-work cards on file on bothdates.The General Counsel refers in this connection to the Union's so-called,referral book and he contends that this book indicates that at least 14 men were re-ferred to jobs on those dates even though they had less seniority than Wilkens underthe Union's own referral system.While not free from doubt, I am unable to find apreponderance of evidence to establish that Respondent Union unlawfully failed orrefused to refer Wilkens to employer members of B.T. Association or to other em-ployers under exclusive hire arrangements with the Union.5.Peter BataliasThe General Counsel alleges that Respondent Peterson (member of Nassau-Suffolk) unlawfully laid off Batalias in December 1958, that the Union thereafterrefused to referBataliasfor employment to employer members of Nassau-Suffolkor Building Trades, and that such employer members have accordingly failed to re-employ BataliasBataliashas been an operatingengineersince 1938; he worked inNassau and Suffolk Counties as a Respondent Union permit man from 1946, andhe became a union member in 1952.Batalias, since1954, has been a leading spokes-man for the so-called reform group whose activities are described in the twoearlierproceedings (118 NLRB 174, 123 NLRB 1393), and he testified against the presentDeKoning administration of the Union before variouscongressionalcommittees,including the McClellan Senate Rackets Committee.Batalias was regularly employed on a permanent basis by Respondent Petersonfrom 1954 to 1958. In July 1958 Peterson's Superintendent Anthony Constantinoand Peterson's Master Mechanic Louis Wilkins 11 assignedBatalias toa project inGreenport, Long Island; this project was a joint venture of Peterson and RespondentHagerty (also a member of Nassau-Suffolk).Wilkins advised Batalias on Novem-ber 28, 1958, that Constantino had reassignedBataliasto an Idlewild project andWilkins also informed Batalias that the Union had informed Peterson thatBataliaswas suspended for nonpayment of dues and was therefore ineligible to continue atGreenport.The next day, November 29, Wilkins informedBataliasthat the Unionwas trying to devise some "gimmick" for removingBataliasfrom the job andWilkins also told Batalias that Constantino had directed that Batalias report to Peter-son's yard on December 1.When Batalias reported to Peterson's yard on December 1, Constantino toldBatalias that be (Batalias) had been removed from the Greenport job because of hissuspension from the Union for nonpayment of dues and Constantino further in-formed Batalias that Constantino would pay off Batalias after permittingBataliasto work a day or two in New Hyde Park. The same day John C. Peterson toldBatalias that the Union was putting pressure on Peterson to get rid of the reformgroup 12 and that after January 1, 1959, Peterson would have to get clearance fromRespondent Union before hiring any of the reform group.The Hyde Park project shut downand Bataliaswas let go on December 8, 1958.The Greenport job also closed down for the winter on or about December 22; itreopened thereafter and continuedat leastuntil July 1959.Peterson's payroll recordsindicate that 4 of Peterson's engineerswere laid off beforeBatalias' termination onDecember 8 and that 12 others were let go between December 8 and 19.According to his practice of prepaying union dues, Batalias mailed the Unionin July 1958 a check coveringhis uniondues for the 6-month period ending 1958.Bataliasnever received a canceled check and the Union's records carry the nota-tion that he was suspended from union membership on November 28, 1958.Hewas not 'advised of such action at the time.This November 28 date, it is recalled,was the same day Batalias was removed from ,the Greenport project.On December 3,1958,Bataliasdiscussed the matter with Union Secretary Sofield, who is in charge"Wilkins,as master mechanic,was the union-shop steward and also was an employersupervisor who hired engineering personnel.12Until at least December 1958, Peterson had a number of the reform groups in itsemploy J. J. HAGERTY, INC.657of the union hiring hall, and Batalias submitted an out-of-work card to Sofield onDecember 10. Sofield advised Batalias on this latter occasion that Batahas wouldhave to be reinstated by the union executive board before Sofield would referBatalias to any jobs.Batalias filed another out-of-work card with the Union on or about December 17,1958, on which occasion Respondent DeKoning refused to discuss Batahas' sus-pension with Batalias.That same day Batalias asked Sofield how Batalias would bereinstated and get work if Sofield would not inform him when he could appear be-fore the union executive committee.Sofield replied, "That's your headache.As far as we are concerned, you are never going to get any work out of this union."Batalias filedout-of-work cards monthly until July 1959, and either Sofield orRevere (dispatch clerk at the hiring hall) told him each time that he would get nowork because of his suspension.Batalias also sought employment during thisperiod from Peterson's Superintendent Constantino and Hagerty's Supervisor McGillyand both men told him that union clearance was necessary before they could hirehim.The Union referred Batalias to but one job during the period from December1958 until July 1959; that job lasted only 1 day and the referral was made afterBatalias had complained to the McClellan Committee and to the Union's Inter-national.Sofield refused Batalias' offer on that occasion to pay the aforementioned$10 service fee.13In August 1959, Batalias enlisted in the Army because of his inability to obtainwork.On his discharge in April 1960, he filed an out-of-work card, only to be ad-vised by Revere that he had lost all seniority in the hiring hall because of his sus-pension.Batalias continued to file out-of-work cards, and has not received any fur-ther employment through the Union.Sofield testified in effect that he had not referred Batalias during material timeshere because Batalias had lost his union standing.And when DeKoning was askedwhy Batalias had not been referred, DeKoning replied, "That's very questionable.I couldn't give you the answer."Mindful of the testimony, much of it varying and inconsistent, concerning Peter-son's purported reasons for removing Batalias from the Greenport job, I am satisfiedand find that the Union caused Peterson to remove Batalias because of Batalias'suspension from the Union, there being no lawful union-security contract in effect,and that the Union caused Peterson not to reemploy Batalias at Greenport when thatjob reopened. I find that Batalias did pay his union dues through December 1958,and that the Respondent Union suspended Batalias because of his reform groupactivities and not for dues delinquency.The Union deprived Batalias of his standingin the hiring hall and it violated Section 8(b) (1) (A) and (2) by refusing and failingto refer him to B.T. Association and unaffiliated employers having exclusive hiringarrangements with the Union at all material times here. I find that Peterson violatedSection 8(a)(1) and (3) respecting Batalias at Greenport and that the Union alsohas violated Section 8(b)(1)(A) and (2) by causing Peterson not to rehire Bataliasbecause of his reform group activities.IV.THE REMEDYThe Board and the Second Circuit Court of Appeals have sustained violationsagainst the Union under the same sections of the Act as are involved in this case,and an outstanding court decree would, I presume, apply to the violations found inthis proceeding.Considering the Union's case history before the Board I shallrecommend at the outset that the Board retain continuing jurisdiction over this caseand I further recommend that the Board consider invoking the court's contemptpowers should the Union persist in its unfair labor practices.The record discloses an exclusive hiring hall predicated and administered uponflagrantly unlawful bases and the appropriate relief in this situation is to set asideall hiring hall contracts and arrangements of the Union and to direct the Unionfor a period of at least 1 year not to enter into or perform any exclusive hiring con-tract or arrangement with B.T. Association or with any other employer engaged incommerce within the Act. I deem a period of 1 year the minimum appropriate pe-riod for dissipating the effects of the Union's longtime and unlawful hiring hallarrangements.As there appears to be no other union in the picture to representemployees covered by the Union's collective-bargaining agreements, I do not desireto prejudice them by also recommending the ordinarily appropriate order of directingthe Union, until it be certified by the Board, not to maintain or enter into any other13Batallaswas finally permitted to appear before the union executive committee inJuly 1959 Ile advised the committee on that occasion that he did not desire reinstatement. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract or arrangement wherein it is accorded recognition as bargaining representa-tive.However, I shall recommend setting aside all union-security provisions of theUnion's contracts and arrangementsandthat it be directed not to maintain orenter into any such union-security agreement or arrangement for a period of at least1year.I shall also recommend that the Union, Nassau-Suffolk, welfare fund, andwelfare fund trustees cease administering the welfare fund to grant or withholdbenefits upon considerations of membership or financial or other standing in Re-spondent Union or its hiring hall or upon other unlawfully disparate classifications.Nonmembers of the Union have had to maintain their described standing in theunion hiring hall as a condition of referral and therefore as a condition of employ-aient with B.T. Association and other employers with whom Respondent Union hasexclusive referral agreements.But, as indicated above, this only gave the nonmem-bers a second rate status in the hall and consequent disabilities under the welfarefund.While it would be administratively impossible to restore to all nonmembershe jobs and wages and other benefits they lost as a result of this unlawful hiringhall system, it is possible to ascertain the amounts each has paid as service or permitfees.The requirement of a service or permit fee as a condition of employment underthe aforedescribed circumstances is clearly unlawful, and I shall recommend that theUnion be required to make whole all employees or applicants by reimbursing theamount of service or permit or any other fees each has paid as a nonmember fromthe date 6 months before service of the initial charge filed against the Union in thiscase.Itmay be claimed that, as Nassau-Suffolk did not have an exclusive hiringarrangement with the Union, nonmembers working or who have worked forNassau-Suffolk should not be similarly reimbursed.However the Union did not main--in separate referral lists for Nassau-Suffolk and B.T. Association and the Nassau-Suffolk employees also had to maintain the same fees in order to qualify for welfarefund benefits. I accordingly find that all nonmembers suffered discrimination andthat the permit or service fee has been unlawfully exacted of them as a condition ofemployment, at all times since June 18, 1958, which is 6 months before serviceof the initial charge herein.I shall also recommend that the Union and Peterson make whole Batalias fordiscriminatory losses incurred on the Greenport job, with Respondent Union primarilyliable,14 and that Respondent Union also make whole Batalias, Christensen, Eichacker,and Nagle for not referring them to B.T. Association and other employers engagedin commerce with whom the Union has exclusive hiring arrangements and/or forotherwise failing to refer Nagle to "138" as distinguished from "138A" jobs.Allbackpay computations are to be determined in accordance with F.W. WoolworthCompany,90 NLRB 289. I shall also recommend, also with Respondent Unionprimarily liable, that Respondent Union, Respondent welfare fund, and RespondentNassau-Suffolk also make whole Christensen by paying him the amount of welfarefund benefits unlawfully denied him.I shall also recommend that Respondent Union be required to publish in Local138- News the notice herein set forth and also to post and maintain such noticefor 1 year.CONCLUSIONS OF LAW1.Nassau-Suffolk and its employer members, including Peterson and Hagerty, areengaged in commerce within Section 2(6) and (7) of the Act.2.Building Trades Association and its employer members are engaged in com-merce within Section 2(6) and (7) of the Act.3.Welfare fund and trustees DeKoning, Sofield, Douglas, Gunning. Buchanan,Regnell, Roche, and Switzer are agents for Nassau-Suffolk, Building Trades Associa-tion, and Respondent Union, and welfare fund is itself engaged in commerce withinthe meaning of the Act.4.Respondent Union is a labor organization within Section 2(5) of the Act.5.Nassau-Suffolk and welfare fund and its trustees have violated Section 8(a) (1),(2), and (3) by administering welfare fund to deny benefits to employees, andspecifically to Christensen, on the basis of membership and/or financial standing inRespondent Union.6.Peterson violated Section 8(a)(1) and (3) of the Act by removing and there-after failing to rehire Batalias at the Greenport job because Batalias was not a mem-ber in good standing in Respondent Union.7.Respondent Union and welfare fund and its trustees have viol,-tad Section8(b) (1) (A) and (2) by administering welfare fund to deny benefits to employees,11 SeeN L R B.v.Local 138,International Union of Operating Engineers,AFL-CIO, etat(Nassau &SuffolL Contractors' Assn.),293 F 2d 187, 199 (C.A. 2). INT'L ASSN. OF HEAT AND FROST INSULATORS,ETC.659and specifically Christensen,on the basis of membership and/or financial standingin Respondent Union.8.Respondent Union has violated Section 8(b)(1)(A)and (2)by the followingadditional conduct:(a)Maintaining with B.T. Association land unaffiliated employers in commercewithin the Act, an exclusive hiring hall arrangementwhich:provides for conditionsof union security other than dues and initiation fees, thus exceeding the limits per-mitted by Section 8(a) (3); prefers union members over nonmembers;prefers unionmembers with greater union seniority;requires an unlawful amount of service orpermit fees from nonmembers;and which was otherwise administered on the basis ofunlawfully disparate classifications.(b)Refusing,on the basis of reform group activities,to refer Nagle to higher-paying jobs with B.T. Association and unaffiliated employers in commerce withwhom it has exclusivehiring-arrangements.(c)Refusing;on the basis of union standing,to refer Christensen and Eichackerto jobs with B.T. Association and unaffiliated employers with whom it has exclusivehiring arrangements.(d) Causing Peterson,on the basis of union and/or reform group considerations,to lay off and not recall Batalias on the Greenport job and refusing to refer Bataliasto B.T.Association and unaffiliated employers in commerce with whom it has ex-clusivehiring arrangements.9.Respondent Union further violated Section 8(:b) (4) (A) by threatening not torefer Nagle,Christensen,and Wilkens to any employer including B.T. Associationand unaffiliated employers in commerce with whom ithas exclusive hiring arrange-ments, for reasons of union membership and/or reform group activities.10.Theforegoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Association of Heat and Frost Insulators and As-bestosWorkersandLocal 125, International Association ofHeat and Frost Insulators and Asbestos WorkersandInsul-Coustic Corporation.Case No. 10-CC-486.October 31, 1962DECISION AND ORDEROn April 3, 1962, Trial Examiner Stanley Gilbert issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-'from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter,. the Respondents filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, except insofar as they are inconsistentwith our Decision herein.1.The Respondents except to the Trial Examiner's findings on theground,inter alia,that their sole objective was to obtain adherence139 NLRB No. 51.672010-63-vol.139-43